Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                   CASE NO. 9:21-CV-80929-DMM

   TERRY TANNENBAUM, on his own
   behalf and on behalf of all others similarly
   situated,

          Plaintiff,

   v.

   CALIBER HOME LOANS, INC., a
   Delaware corporation,

          Defendant.

   ___________________________________/

           DEFENDANT CALIBER HOME LOANS, INC.’S MOTION TO DISMISS
        PLAINTIFF’S COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

          Defendant Caliber Home Loans, Inc. (“Caliber”) moves to dismiss plaintiff Terry

   Tannenbaum’s class action complaint (ECF No. 1) pursuant to Federal Rules of Civil Procedure

   12(b)(1) and 12(b)(6) and Local Rule 7.1 as follows:

                                         I.    INTRODUCTION

          Plaintiff brings a single claim for violation of 15 U.S.C. § 1692c(b) of the Fair Debt

   Collection Practices Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”) which prohibits debt collectors

   from communicating, in connection with the collection of any debt, with any person other than the

   consumer, except with the consumer’s prior consent or when other exceptions outlined in the

   statute apply. Plaintiff alleges Caliber violated this provision by utilizing the ministerial services

   of an outside print-and-mail vendor. This suit, like many others, was filed shortly after the 11th

   Circuit Court of Appeals issued its ruling in Hunstein v. Preferred Collection & Mgmt. Servs., Inc.,

   994 F.3d 1341 (11th Cir. 2021).
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 2 of 19




          Plaintiff’s claim should be dismissed because: (i) Plaintiff provided prior, written consent

   to Caliber to share his information with third parties, an express exception to § 1692c(b); (ii)

   Plaintiff lacks a concrete injury, and thus Article III standing, because the mortgage loan account

   information Caliber allegedly provided its vendor does not bear a sufficiently close relationship to

   the common law tort of invasion of privacy required by the Hunstein court in the absence of a

   tangible harm; (iii) Caliber’s provision of information to its print-and-mail vendor does not

   constitute a third-party “communication” in violation of §1692c(b) because the clerical services

   provided by the vendor served merely as the medium through which Caliber communicated with

   Plaintiff, as authorized by the CFPB and consistent with other relevant portions of the statute; and

   (iv) Plaintiff failed to provide Caliber with the contractually-required presuit notice and

   opportunity to cure before bringing this action.

                                   II.   FACTUAL BACKGROUND

          Section 1692c(b) of the FDCPA states:

          Except as provided in section 1692b of this title, without the prior consent of the
          consumer given directly to the debt collector, or the express permission of a court
          of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment
          judicial remedy, a debt collector may not communicate, in connection with the
          collection of any debt, with any person other than the consumer, his attorney, a
          consumer reporting agency if otherwise permitted by law, the creditor, the attorney
          of the creditor, or the attorney of the debt collector.

          Plaintiff alleges that Caliber services his past-due mortgage loan (Compl., ¶ 11) and that,

   in connection with its servicing, Caliber provides information regarding Plaintiff and his mortgage

   loan to outsourced print-and-mail vendors. Compl., ¶ 13. These vendors provide clerical services

   such as printing and mailing correspondence Caliber sends to Plaintiff. Id. In support of these

   allegations, Plaintiff claims that Caliber shares information with Caneel Group, who contacted

   Plaintiff for loss mitigation purposes on Caliber’s behalf. Id., ¶ 16. Plaintiff also identifies three

   letters Plaintiff received, dated June 17, 2020, June 18, 2020, and January 4, 2021. Id., ¶ 12.


                                                      2
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 3 of 19




   Finally, Plaintiff attached to his complaint portions of two privacy notices, stating Caliber would

   share information regarding Plaintiff’s loan to its servicing vendors for business purposes,

   including maintenance of Plaintiff’s account. ECF No. 1-3, pp. 3, 6.

            Copies of the June 17, 2020 and June 18, 2020 letters referenced in Plaintiff’s complaint

   are attached to this motion as Exhibits 1 and 2, respectively.1 In the June 17, 2020 letter, Caliber

   acknowledged receipt of Plaintiff’s documents package, which he submitted in connection with

   his request for loss mitigation assistance. See Ex. 1. Caliber also provided information regarding

   its loss mitigation review process. In the June 18, 2020 letter, Caliber acknowledged Plaintiff’s

   request for a deed-in-lieu of foreclosure, advised the Plaintiff his request was being processed for

   review, and requested additional documents necessary to complete the deed-in-lieu review. See

   Ex. 2.

            Plaintiff contends that by relying on outside vendors to complete certain clerical functions

   such as printing and mailing correspondence, Caliber violated 15 U.S.C. § 1692c(b). The sole basis

   of Plaintiff’s claim is the Hunstein decision, in which the Court held as a matter of first impression

   that a complaint sufficiently alleged a debt collector’s electronic disclosure of the borrower’s

   personal information such as the identity and medical history of the borrower’s child and his

   outstanding balance with its third-party dunning vendor violated 15 U.S.C. § 1692c(b). The



   1
     The Court can properly consider the June 17, 2020 and June 18, 2020 letters on Caliber’s motion
   to dismiss because the letters are: (1) central to Plaintiff’s claim; and (2) undisputed. Day v. Taylor,
   400 F.3d 1272, 1276 (11th Cir. 2005) (citing Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir.
   2002). The letters are central to Plaintiff’s claim because he cites them as evidence that Caliber
   uses a print-and-mail vendor and also as proof that the communications were sent in connection
   with the collection of a debt. See Compl., ¶¶ 12-13; see also Ismail v. Ascensionpoint Recovery
   Servs., LLC, No. 2:18-cv-01345-JHE, 2019 WL 5894311, at *2 n.3 (N.D. Ala. Nov. 12, 2019)
   (considering letter forming the basis of § 1692c claim on motion for judgment on the pleadings
   where it formed the basis for the plaintiff’s causes of action and was referenced in the complaint).
   Plaintiff did not attach the letter dated January 4, 2021 to his complaint and Caliber has been unable
   to locate any such letter in its records.


                                                      3
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 4 of 19




   Hunstein decision is the first of its kind in any of the U.S. Circuit Courts and addressed two discrete

   issues: (i) whether the alleged § 1692c(b) violation—in the absence of a tangible injury or risk of

   real harm—gives rise to an intangible-but-nonetheless-concrete injury in fact under Article III; and

   (ii) whether a debt collector’s communication with its dunning vendor was “in connection with the

   collection of any debt”. Id. at 1344. The Hunstein court answered both questions in the affirmative.

   Id. The debt collector in Hunstein filed a petition for rehearing and for rehearing en banc on May

   26, 2021, and on June 10, 2021, the Eleventh Circuit authorized approximately 20 amici curiae to

   file briefs in support of the rehearing. The Eleventh Circuit withheld issuance of the mandate on

   June 14, 2021, and as of the date of this filing, has not yet ruled on the petition for rehearing.

          Plaintiff’s claim arises in a different context than the medical debt at issue in Hunstein.

   Specifically, Plaintiff’s debt is a mortgage loan, the terms and conditions of which are governed

   by three loan documents: (i) a home equity line of credit note; (ii) short form mortgage; and (iii)

   master form mortgage.2 Specifically, Plaintiff executed a Bank of America Equity Maximizer

   Agreement and Disclosure Statement on August 15, 2017 in exchange for a $268,000 home equity

   line of credit (the “Note”). The Note is attached as Exhibit 3.3 In paragraph 5 of the Note, Plaintiff



   2
     The Court may properly consider Plaintiff’s loan documents on a motion to dismiss because they
   are central to his claim and undisputed. Day, 400 F.3d at 1276. Specifically, Plaintiff alleges his
   claims arise from his past-due mortgage balance and Caliber’s efforts to communicate with him
   regarding the mortgage loan for loss mitigation purposes. See Compl., ¶¶ 11, 16. Plaintiff’s loan
   documents govern the terms of his mortgage and his relationship with Caliber, and authorize the
   specific conduct alleged in this lawsuit—sharing information with third parties and loss mitigation
   efforts (as discussed below). In addition, Plaintiff’s loan documents are necessary for Plaintiff to
   prove that the debt at issue is a consumer debt and therefore subject to the FDCPA. Oro v.
   Norwegian Cruise Line Holdings Ltd., No. 1:19-cv-20964-KMM, 2019 WL 9045103, at *2 n.1
   (S.D. Fla. Dec. 11, 2019) (finding notice letter was central to plaintiff’s claim because pursuant to
   the applicable contract, notice was a condition precedent to his claim and therefore the plaintiff
   was required to offer the notice to prove his case).
   3
     Plaintiff cannot reasonably dispute the authenticity of the loan documents. He executed the Note,
   and the Short Form Mortgage and Master Form Mortgage are incorporated into the Note and
   recorded in the Official Records of Palm Beach County, Florida. Day, 400 F.3d at 1276 (“In this


                                                     4
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 5 of 19




   agreed to perform all covenants and obligations required under the “Security Instrument,” defined

   by the Note as a “mortgage, deed of trust, or security deed.” Ex. 3, ¶ 5. The term Security

   Instrument includes the Home Equity Line of Credit Short Form Mortgage dated August 15, 2017

   (the “Short Form Mortgage”), issued in conjunction with the Note and which is recorded in the

   Official Records of Palm Beach County, Florida. See Short Form Mortgage, attached as Exhibit 4.

   The Short Form Mortgage, in turn, incorporates by reference all definitions, covenants, and

   provisions contained in the Home Equity Line of Credit Master Form Mortgage, which is also

   recorded in the Official Records of Palm Beach County, Florida (“Master Form Mortgage”) and

   attached as Exhibit 5. See Ex. 4, p. 2.

           Plaintiff’s loan documents contain a number of provisions pertinent to Plaintiff’s claim.

   For example, Plaintiff’s Note authorizes Caliber to release Plaintiff’s information to third parties:

           You authorize us to release information about you to our affiliates or third parties
           as described in our privacy policy and our Fair Credit Reporting Act notice,
           provided you do not opt out of the applicable policy or as permitted by applicable
           law.

   Note, ¶ 25. The Note also authorizes Caliber, in the event of a default, to take action including, but

   not limited to, the loss mitigation efforts Plaintiff identifies in the complaint:

           We may, at our option, take lesser action than those described in this Section [which
           authorizes termination of Plaintiff’s loan]. Such lesser action may include, without
           limitation, suspending your Account and not allowing you to obtain any further
           Advances, reducing your Credit Limit, and/or changing the payment terms on your
           account.

                                                    ***


   context, “undisputed” means that the authenticity of the document is not challenged.”) (citing
   Horsley, 304 F.3d at 1134). Alternatively, Caliber requests that the Court take judicial notice of
   the Short Form Mortgage and Master Form Mortgage. Beepot v. J.P. Morgan Chase Nat. Corp.
   Servs., Inc., 57 F. Supp. 3d 1358, 1366 (M.D. Fla. 2014) (“Under appropriate circumstances, a
   court may take judicial notice of and consider documents attached to a motion to dismiss or
   response, which are public records that are “central” to a plaintiff’s claims, without converting the
   motion to dismiss into a motion for summary judgment.”).


                                                      5
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 6 of 19




           After you open your Account, we may modify or amend the terms of this
           Agreement and/or the other loan documents pertaining to the Account if any of the
           following conditions exist: 1) You consent in writing to our proposed modification
           or amendment at that time; 2) The modification or amendment unequivocally
           benefits you throughout the remainder of the term of this Agreement . . . .

   Note, ¶¶ 18(A), 22.

           Plaintiff’s Master Form Mortgage required Plaintiff to provide Caliber with presuit notice

   and an opportunity to cure before commencing any judicial action arising from Caliber’s actions

   pursuant to the loan documents:

           Neither borrower nor Lender may commence, join, or be joined to any judicial
           action (as either an individual litigant or the member of a class) that arises from
           the other party’s actions pursuant to this Security Instrument or that alleges that
           the other party has breached any provision of, or any duty owed by reason of, this
           Security Instrument, until such Borrower or Lender has notified the other party
           and allowed the other party (with such notice given in compliance with the
           requirements of Section 15) of such alleged breach and reasonable time to take
           corrective action.

   Master Form Mortgage, ¶ 20.

           On May 25, 2021, Plaintiff filed this lawsuit against Caliber notwithstanding the

   contractual provisions authorizing the conduct at issue in this lawsuit and without providing the

   mandatory presuit notice.

                                  III.    MEMORANDUM OF LAW

       A. LEGAL STANDARD

           A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of a complaint.

   See Fed. R. Civ. P. 12(b)(6). In assessing the legal sufficiency of a complaint's allegations, the

   Court is bound to apply the pleading standard articulated in Bell Atlantic Corp. v. Twombly, 550

   U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

   S.Ct. 1937, 173 L.Ed.2d 868 (2009). That is, the complaint “must . . . contain sufficient factual

   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Am. Dental Ass’n



                                                      6
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 7 of 19




   v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Twombly, 550 U.S. at 570, 127

   S.Ct. 1955). “Dismissal is therefore permitted when on the basis of a dispositive issue of law, no

   construction of the factual allegations will support the cause of action.” Glover v. Liggett Grp.,

   Inc., 459 F.3d 1304, 1308 (11th Cir. 2006) (internal quotations and citation omitted).

      B. ARGUMENT

          1. Plaintiff’s § 1692c(b) claim fails because he provided consent to share information
             with third parties.

          Plaintiff’s complaint is fatally flawed because the Note conclusively establishes that he

   provided Caliber with consent to share his information with third parties:

          You authorize us to release information about you to our affiliates or third parties
          as described in our privacy policy and our Fair Credit Reporting Act notice,
          provided you do not opt out of the applicable policy or as permitted by applicable
          law.

   Note, ¶ 25. The privacy notices attached to Plaintiff’s complaint show that Caliber shared loan

   information with its servicing vendors for business purposes, including maintenance of Plaintiff’s

   account, in accordance with that authorization. ECF No. 1-3, pp. 3, 6. Thus, the Note authorized

   the conduct at issue here—Caliber’s release of information to print-and-mail vendors for loss

   mitigation purposes. The Court noted in Hunstein that the FDCPA’s prohibition on third-party

   communications is “subject to several carefully-crafted exceptions,” (Hunstein, 994 F.3d at 1345),

   one of which is provision of consent directly to the debt collector, as Plaintiff has done here.

   Dismissal is therefore appropriate because the Note defeats Plaintiff’s claim. See, e.g., Maynard

   v. Cannon, 650 F. Supp. 2d 1138, 1143 (D. Utah June 16, 2008) (dismissing § 1692c(b) claim

   because the deed of trust authorized the trustee to record a notice of default in the public records).

   Consent to any publication of matter that invades privacy creates an absolute privilege so long as

   the publication does not exceed the scope of the consent. Restatement (Second) of Torts § 652F

   cmt. b (Am. L. Inst. 1977); see also Hunstein, 994 F.3d at 1347 (identifying parallel tort of invasion


                                                     7
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 8 of 19




   of privacy and citing Restatement (Second) of Torts for summary of claim); Castagna v. Western

   Graphics Corp., 590 P.2d 291 (Or. Ct. App. 1979) (plaintiff, who consented to publication and

   sale of photograph, could not maintain action for an invasion of privacy arising out of distribution).

          2. Plaintiff lacks Article III standing because, unlike in Hunstein, Plaintiff’s claim
             does not involve publication of information that would be highly offensive to a
             reasonable person.

           To ensure that a plaintiff has Article III standing to bring a claim, the plaintiff must allege

   that he suffered a 1) concrete injury, 2) fairly traceable to the defendant’s conduct, 3) likely to be

   redressed by a favorable decision. Lujan v. Defs. Of Wildlife, 504 U.S. 555, 559-61, 112 S.Ct.

   2130, 119 L.Ed.2d 351 (1992). As the Hunstein court explained:

          A plaintiff can meet the concreteness requirement in any of three ways. First, he
          can allege a tangible harm—a category that is “the most obvious and easiest to
          understand” and that includes, among other things, physical injury, financial loss,
          and emotional distress. Muransky v. Godiva Chocolatier, Inc., 979 F.3d 917, 926
          (11th Cir. 2020) (en banc); see also Huff v. TeleCheck Servs., Inc., 923 F.3d 458,
          463 (6th Cir. 2019)). Second, a plaintiff can allege a “risk of real harm.” Muransky,
          979 F.3d at 927). Third, in the absence of a tangible injury or a risk of real harm, a
          plaintiff can identify a statutory violation that gives rise to an intangible-but-
          nonetheless-concrete injury. Spokeo, 136 S. Ct. at 1549).

   Hunstein, 994 F.3d at 1346.

          Plaintiff has not argued that any tangible harm arose from Defendant's purported FDCPA

   violation, nor does Plaintiff plead a risk of real harm. Thus, as in Hunstein, this Court must consider

   whether Plaintiff can show Article III standing through “a statutory violation that gives rise to an

   intangible-but-nonetheless-concrete injury.” Id. A purely statutory violation does not inherently

   establish injury in fact. Muransky, 979 F.3d at 920. However, a court can discern a concrete injury

   where the “intangible harm has a close relationship to a harm that has traditionally been regarded

   as providing a basis for a lawsuit in English or American courts. Hunstein, 994 F.3d at 1347.

          In Hunstein, the panel found the specific violation of 15 U.S.C. § 1692c(b) at issue, which

   involved disclosure of the borrower’s intimately-personal information such as the identity and


                                                     8
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 9 of 19




   medical history of the borrower’s child, provided Article III standing because the intangible harm

   alleged by the plaintiff had a close relationship to the tort of public disclosure of private facts. Id.

   To prevail on a public-disclosure-of-private-facts claim, a plaintiff must establish “1) the

   publication, 2) of private facts, 3) that are offensive, and 4) are not of public concern.” Cape

   Publ’ns, Inc. v. Hitchner, 549 So. 2d 1374, 1377 (Fla. 1989) (citing Restatement (Second) of Torts

   § 652D (1977)). The Hunstein court did not address the publication or offense elements of the tort,

   presumably because the parties stipulated that the debt collector’s disclosure of the borrower’s

   personal information such as the identity and medical history of the borrower’s child constituted a

   “communication” as defined by the FDCPA. Hunstein, 994 F.3d at 1349.

             Here, Plaintiff lacks a concrete injury because Caliber’s disclosure of account-related

   information to a vendor does not meet the offense or publication elements of a claim for public

   disclosure of private facts. See, e.g., Ramirez v. TransUnion, LLC, --- S.Ct. ---, 2021 WL 2599472,

   at *12 n.6 (June 25, 2021) (finding a lack of Article III standing for plaintiffs alleging a credit

   reporting company “published” misleading information by sending the information to its outside

   print-and-mail vendor) (citing Mack v. Delta Airlines, Inc., 639 F. App’x 582, 586 (11th Cir.

   2016)).

                a. Plaintiff’s claim does not involve a statement that is highly offensive to a
                   reasonable person.

             The harm at issue in a public disclosure of private facts claim is publication of private

   information that would be “highly offensive to a reasonable person.” See, e.g., Stoddard v.

   Wohlfahrt, 573 So. 2d 1060, 1062-63 (Fla. 5th DCA 1991), cause dismissed, 581 So. 2d 1310 (Fla.

   1991). Although Plaintiff’s case is a copycat suit of Hunstein, it lacks the disclosure of uniquely-

   personal and sensitive information such as a child’s identity and medical conditions. Plaintiff

   merely asserts disclosure of basic accounting data of a type that would exist any time a debt is



                                                      9
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 10 of 19




   owed. See Compl., ¶ 32 (“Defendant has violated the FDCPA provision by communicating in

   connection with the collection of consumer debt with third party vendors”); Compl., ¶ 33

   (Defendant violated 15 U.S.C. § 1692c(b) “by communicating with third-party vendors in

   connection with the collection of the Debt…by disclosing…the existence of the Debt, the amount

   allegedly owed, and the alleged creditor”); Compl., ¶ 34 (“the harm suffered by Plaintiff is

   particularized in that the violative initial debt collection letter at issue was sent to him personally

   and regarded his personal debt.”).

            Courts have repeatedly held that disclosing account information to just a few people is not

   highly offensive. See, e.g., Malverty v. Equifax Info. Servs., LLC, 407 F. Supp. 3d 1257, 1267

   (M.D. Fla. 2019) (finding disclosure of information pertaining to a mortgage debt was not

   “inherently offensive, much less ‘highly offensive,’ ”); Regions Bank v. Kaplan, No. 8:12-CV-

   1837-T-17MAP, 2013 WL 1193831, at *21 (M.D. Fla. Mar. 22, 2013). Defendant’s disclosure of

   Plaintiff’s mortgage debt is no different. It doesn’t rise to the necessary level of disclosing the

   “most intimate details of a man’s life in his home,” such as “sexual relations” and “family quarrels”

   (see Restatement (Second) of Torts § 652D) nor does it involve the type of sensitive, private

   information at issue in Hunstein: a child’s identity and medical history.

               b. Plaintiff fails to plead facts to show an actual publication.

            Publication requires disclosure “to the public at large, or to so many persons that the matter

   must be regarded as substantially certain to become one of public knowledge.” 77 C.J.S. Right of

   Privacy and Publicity § 32. In short, “publicity” means communication “to the public at large,”

   not merely “to a third person.” Restatement (Second) of Torts § 652D; accord, e.g., Hickson v.

   Home Fed. of Atlanta, 805 F. Supp. 1567, 1575 (N.D. Ga. 1992), aff’d, 14 F.3d 59 (11th Cir.

   1994).




                                                     10
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 11 of 19




           In this sense, the Supreme Court’s recent decision in Ramirez is instructive. In Ramirez,

   the plaintiff sued on behalf of himself and a putative class of consumers alleging that TransUnion

   violated the FCRA when it failed to use reasonable procedures to ensure the accuracy of their

   credit files. See Ramirez, 2021 WL 2599472 at *3. Specifically, the plaintiff alleged TransUnion

   incorrectly included notations on their credit reports that consumers were a “potential match” to a

   name on a list of terrorists, drug traffickers, and other serious criminals maintained by the U.S.

   Treasury Department’s Office of Foreign Assets Control (OFAC). Id. at *4. The Supreme Court

   affirmed class certification and judgment in favor of those 1,853 class members who had their

   misleading credit reports provided to third parties. Id. at *11. It reversed class certification,

   however, as to those 6,332 class members whose credit reports were not provided to material third

   parties. Id. at *14. Critically, the court rejected the plaintiff’s argument that TransUnion

   “published” the sensitive information by providing it to the vendors who printed and sent the

   mailings received by the class members. Id. The opinion observed that courts have not “necessarily

   recognized disclosures to printing vendors as actionable publications,” id. at 12 n.6 (citing Mack,

   639 F. App’x at 586 (11th Cir. 2016)), and explained, “[i]n short, the plaintiffs’ internal publication

   theory circumvents a fundamental requirement of an ordinary defamation claim—publication—

   and does not bear a sufficiently ‘close relationship’ to the traditional defamation tort to qualify for

   Article III standing.” Id.

           The same analysis and conclusion apply in the present case. Plaintiff’s allegation that

   Caliber merely transmitted loan-related information to its vendor for the sole, clerical purpose of

   facilitating the communication to Plaintiff and no one else, fails to meet the publication element

   necessary to establish the common law claim of public disclosure of private facts and therefore

   lacks the close relationship to the common law tort of public disclosure of private facts the




                                                     11
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 12 of 19




   Eleventh Circuit found in Hunstein. The FDCPA was not intended to prevent efficient outsourcing

   of ministerial duties, such as printing and stuffing letters. See White v. Goodman, 200 F.3d 1016

   (7th Cir. 2000). Electronic transmission of information to a machine is the antithesis of “public”

   disclosure. This type of de minimus contact, involving standard account information, does not fit

   within the common law analog defined by the Hunstein panel. See, Flood v. Mercantile Adjustment

   Bureau, 176 P.3d 769 (Colo. 2008) (debt collector’s use of third party vendor was de minimus

   communication with third party which cannot be reasonably perceived as a threat to the

   consumer’s privacy or reputation under state law analog to FDCPA.).

           Plaintiff’s allegations do not rise to the level of invasion of privacy at issue in Hunstein,

   either in subject matter or scope. Plaintiff has therefore failed to properly plead Art. III standing

   sufficient to invoke this court’s jurisdiction.

           3. Caliber’s provision of information to its print-and-mail vendor was not a
              “communication” as defined by the FDCPA and therefore does not support a
              violation of § 1692c(b).

           Plaintiff’s § 1692c(b) claim requires a “communication,” as defined by the FDCPA to a

   third party. The FDCPA definition of communication is “the conveying of information regarding

   a debt directly or indirectly to any person through any medium.” 15 U.S.C. § 1692a(2) (emphasis

   added). Plaintiff’s § 1692c(b) claim fails because the text of the FDCPA, its purpose and context,

   and the CFPB’s endorsement of the use of vendors demonstrate that Caliber’s print-and-mail

   vendor, in this context, is the medium through which it conveyed information to Plaintiff rather

   than the third-party recipient; therefore the provision of information to that vendor does not

   constitute a communication as contemplated by the FDCPA.4


   4
     The Hunstein opinion did not address or rule on this particular argument. Rather, the parties
   conceded this element in their briefing. See Hunstein, 994 F.3d at 1348 (“Helpfully, the parties
   also agree that Preferred’s transmittal of Hunstein’s personal information to Compumail
   constitutes a “communication” within the meaning of the statute.”).


                                                     12
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 13 of 19




               a. The text of the FDCPA, as well as its purpose and context, demonstrate that
                  Caliber’s provision of information to its print-and-mail vendor was not a
                  “communication” as defined by the FDCPA.

           The words “communication” and “third-party” must be interpreted with reference to the

   whole statutory text of the FDCPA, “considering the purpose and context of the statute and

   consulting any precedents or authorities that inform the analysis.” See Dolan v. U.S. Postal Service,

   546 U.S. 481, 486 (2006). As noted above, the purpose of the FDCPA’s restrictions on third-party

   communications was to prohibit coercive, exploitative collection practices including disclosure of

   personal affairs to friends, neighbors, and employers. See Sen. Rep. No. 95-382, Cong. Record,

   Vol. 123, at p. 1696, 1699 (1977). Although the terms “person” and “medium”, as used in the

   definition of communication in 15 U.S.C. § 1692a(2), are not defined in the FDCPA, one thing is

   clear from their context – they are mutually exclusive. “Person” does not include “medium” else

   the phrase “through any medium” would be surplusage. United States v. Canals-Jimenez, 943 F.2d

   1284, 1287 (11th Cir. 1991) (statutes are interpreted to avoid surplusage). Accordingly, the

   definition of communication in 1692a(2) contemplates two recipients of conveyances – those to

   whom conveyances are made and those through whom conveyances are made. The phrase “to any

   person” refers to the target at which the conveyance is directed, i.e., the object of the conveyance.

   The phrase “through any medium” includes the thing, or person, which carries the conveyance.

   Though each recipient receives and possesses the information conveyed, the medium dispossesses

   itself of the information by dispatching it to the target.

           “Medium” means “a person through whom a purpose is accomplished.” Webster’s Third

   International Dictionary at 1403 (1961). A second sense of the definition includes, “something

   through or by which something is accomplished, conveyed, or carried on.” Id., at 1402. The text

   of the FDCPA contemplates that both people and things would serve as mediums, such as when

   an individual serves legal process, § 1692a(6)(D), when a debt collector utilizes telephone systems


                                                     13
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 14 of 19




   maintained and operated by third-parties, § 1692a(7), § 1692d(5), § 1692d(6), § 1692f(5), or when

   a collector communicates through a telegram service provider, § 1692b(5). In these instances, the

   process server, telephone system operator, and telegram company are not deemed third-party

   recipients of communications in violation of § 1692c(b).

          Plaintiff’s allegations here do not fit within the definition of a communication as defined

   by the FDCPA because the communications cited by Plaintiff to support his claims are only with

   Defendant’s vendors. Compl., ¶ 13 (“provided information…to third-party vendors”); Compl.,

   ¶ 16 (“Caliber has also communicated with Caneel Group, another third party vendor”);

   Compl., ¶ 32 (“Defendant has violated this FDCPA provision by communicating in connection

   with the collection of consumer debt with third party vendors”). A print-and-mail vendor is not the

   object of the creditor’s communication—it is the medium that conveys it—like the process server,

   telephone operator, and telegram messenger. A conveyance of information through a medium is

   not a “communication” as defined by 15 U.S.C. § 1692a(2). The Supreme Court’s recent decision

   in Ramirez greatly bolsters this conclusion. Ramirez, 2021 WL 2599472, at *14 (rejecting the

   plaintiff’s argument that TransUnion “published” the sensitive information by providing it to the

   vendors who printed and sent the mailings received by the class members). Since Plaintiff has only

   alleged that Caliber provided information to its print-and-mail vendors, the Complaint fails to

   allege a communication as defined by the FDCPA and therefore lacks a necessary element of a

   §1692 claim.


              b. The CFPB, the agency empowered to enforce the FDCPA, condones the use of
                 third party vendors.

          The Consumer Finance Protection Bureau (CFPB) condones the use of print-and-mail

   vendors, further supporting the conclusion that the provision of information to a print-and-mail

   vendor is not a “communication” prohibited by § 1692c(b). The CFPB was created in 2012 with


                                                   14
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 15 of 19




   the purpose of implementing and enforcing “federal consumer financial law consistently” and to

   ensure, among other things, “that markets for consumer financial products and services are fair,

   transparent, and competitive.” 12 U.S.C. § 5511(a). As part of this mandate, the CFPB was

   afforded the power to promulgate regulations implementing the FDCPA. See 15 U.S.C.

   § 1692l(b)(6). In October 2020, after over seven years of research, focus groups, public hearings,

   publications, and requests for comments and information, the CFPB published its final rule, known

   as “Regulation F,” which is intended to implement the FDCPA. The final rule had an effective

   date of November 30, 2021. 85 Fed. Reg. 76734. The CFPB published a Supplemental Final Rule

   in January 2021 with the same effective date. 86 Fed. Reg. 5766 (collectively, the “Final Rule” or

   “Regulation F”).

          Regulation F condones the use of print and mail vendors. Id. For example, in response to

   a request from industry trade groups representing debt collectors, the CFPB adopted regulations

   authorizing debt collectors to provide its vendor’s mailing address, if that is an address at which

   the debt collector accepts disputes and requests for original-creditor information. Id. at 5801.

   Moreover, the CFPB, like other regulators, evaluates debt collectors’ vendor management

   compliance programs when conducting examinations or reviews.5 The widespread, 6 open use and

   acceptance of vendors by the CFPB simply cannot be reconciled with the argument that a

   conveyance of information to a vendor is a “communication” in violation of 15 U.S.C. § 1692c(b).

   Print-and-mail vendors simply are not the focus of the FDCPA. White v. Goodman, 200 F.3d 1016,

   1019 (7th Cir. 2000) (“The [FDCPA] is not aimed at . . . companies that perform ministerial duties



   5
    See CFPB Debt Collection Examination Procedures at 5,
   https://files.consumerfinance.gov/f/201210_cfpb_debt-collection-examination-procedures.pdf
   6
    The CFPB’s Operations Study, which preceded Regulation F, demonstrated that over 85 percent
   of debt collectors surveyed reported using letter vendors. Id. at 5845 n. 446.


                                                   15
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 16 of 19




   for debt collectors, such as stuffing and printing the debt collector’s letters.”) (citations omitted).

   Since Plaintiff has not alleged any communication to a third party, as contemplated and recognized

   by the CFPB, the Complaint fails and should be dismissed.

          4. Plaintiff failed to comply with conditions precedent to the complaint by failing to
             provide presuit notice and an opportunity to cure.

          Plaintiff alleges Caliber shared information regarding Plaintiff and his past-due mortgage

   loan to third parties who subsequently printed and mailed correspondence to Plaintiff on Caliber’s

   behalf in violation of § 1692c(b). Compl., ¶¶ 11, 13. Plaintiff however, never gave notice to Caliber

   of this claim and an opportunity cure as required by paragraph 20 of the Master Form Mortgage.

   Plaintiff’s failure to provide the mandatory presuit notice merits dismissal of his complaint.

          “The notice and cure provision of a mortgage bars a plaintiff’s claims where it ‘applies by

   its terms to [the] action.’” Kurzban, 2018 WL 1570370, at *2 (citations omitted); see also Telecom

   Italia SpA v. Wholesale Telecom Corp., 248 F.3d 1109, 1116 (11th Cir. 2001) (holding that a claim

   “relates to” a contract when “the dispute occurs as a fairly direct result of the performance of

   contractual duties”). “Thus, to determine whether the notice and cure provisions of the mortgage

   bar this action, the Court must decide whether the action ‘arises from the [Defendant’s] actions

   pursuant to [the mortgage],’ or if the Defendants ‘breached any provision of, or any duty owed by

   reason of’ the mortgage.” Charles v. Deutsche Bank Nat’l Trust Co., No. 1:15-cv-21826, 2016 WL

   950968, at *2 (S.D. Fla. Mar. 14, 2016) (applying notice-and-cure language nearly identical to

   Plaintiff’s mortgage).

          “Courts in this district have routinely held that the plaintiff's FCCPA or FDCPA claims

   related to a mortgage contract and therefore were subject to the notice and cure provision in the

   contract.” Carner v. MGC Mortg., Inc., No. 19-61131-CIV, 2020 WL 7481170, at *2 (S.D. Fla.

   May 13, 2020) (citing, e.g. Sotomayor v. Deutsche Bank Nat'l Tr. Co., No. 0:15-CV-61972-WPD,



                                                     16
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 17 of 19




   2016 WL 3163074, at *2 (S.D. Fla. Feb. 5, 2016), order clarified, No. 0:15-CV-61972-WPD, 2016

   WL 3163075 (S.D. Fla. Mar. 18, 2016); Kurzban, 2018 WL 1570370, at *2); see also Sandoval v.

   Ronald R. Wolfe & Assocs., P.L., No. 16-61856-CIV-DIMITROULEAS, 2017 WL 244111, at *2-

   4 (S.D. Fla. Jan. 19, 2017); Charles, 2016 WL 950968, at *2-4. Further, “[c]ourts in this district

   consistently hold that a notice-and-cure provision in a mortgage applies to actions against a

   servicer. Kurzban, 2018 WL 1570370, at *3 (citing Pierson v. Ocwen Loan Servicing, LLC, No.

   16-cv-62840, 2017 WL 634164, at *3 (S.D. Fla. Feb. 16, 2017); Sotomayor, 2016 WL 3163074,

   at *2-3; Charles, 2016 WL 950968, at *3-4).

           In Kurzban, for example, the plaintiff brought a three-count complaint against a mortgage

   loan servicer alleging: (i) violation of the Real Estate Settlement Procedures Act, 12 U.S.C. § 2601

   et seq. (“RESPA”) for failing to timely acknowledge receipt of a loss mitigation application; (ii)

   violation of the FDCPA by including time-barred debts and other improper fees in a notice of

   default; and (iii) violation of RESPA for failing to properly respond to a qualified written request

   and notice of error. Kurzban, 2018 WL 1570370, at *1. The court dismissed the plaintiff’s

   complaint, finding his “RESPA and FDCPA claims clearly relate[d] to the mortgage”:

           Indeed, Count I arises out of Plaintiff’s attempts to modify the Mortgage to avoid
           foreclosure. Count II arises out of Defendant’s notice to Plaintiff that the Mortgage
           is in default and Count III arises out of alleged errors in the default amounts. There
           can be no doubt that the notice-and-cure provision applies to these claims.

   Id., at *2.

           In Sotomayor, the plaintiff alleged the loan servicer failed to provide an accurate payoff

   statement in violation of the Truth in Lending Act, 15 U.S.C. § 1639g (“TILA”), because the

   payoff statement included amounts for allegedly inflated property-inspection fees. Sotomayor,

   2016 WL 3163074, at *1. The court dismissed the complaint, finding that the notice-and-cure

   provision “clearly” applied to the plaintiff’s TILA claim “where the terms of the mortgage loan



                                                    17
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 18 of 19




   contract provide[d] the basis” for the servicer conducting property inspections on properties whose

   loans are in default and charging the mortgage loan account fees for those property inspections.

   Id. at *2.

           In Sandoval, the court found the plaintiff’s RESPA, FDCPA, and FCCPA claims were all

   based upon a disputed $250 fee to prepare a motion to dismiss that would be necessary to resolve

   the mortgage foreclosure lawsuit against the plaintiff and the allegedly excessive service of process

   charges incurred in the foreclosure lawsuit. Sandoval, 2017 WL 3724584, at *3. The court found

   all of those claims arose out of the mortgage, the plaintiff’s efforts to reinstate the mortgage, and

   plaintiff seeking information about reinstating the mortgage, because the terms and duties under

   the mortgage and note provided the basis for the servicer to charge and recover those fees, and

   dismissed the complaint for failure to allege compliance with a contractual condition precedent.

   Id. at *3-4.

           As the foregoing case law demonstrates, courts routinely apply the notice-and-cure

   provision to statutory claims under the FDCPA, TILA, RESPA, etc. where the mortgage loan

   contract provides the basis for the conduct allegedly violating the statute. Plaintiff’s FDCPA claim

   is that Caliber improperly shared information regarding his past-due mortgage loan to third-parties,

   specifically for loss mitigation purposes. The notice-and-cure provision applies to this claim

   because Plaintiff’s mortgage loan contract “provides the basis” for Caliber’s sharing of

   information and loss mitigation efforts and therefore “arises” from Caliber’s actions “pursuant to

   [the mortgage]” in accordance with the foregoing case law. Specifically, the Note expressly

   authorized Caliber to release information to third parties and Plaintiff does not allege he opted out

   of Caliber’s privacy policy. See Ex. 3, ¶ 25. In accordance with this authorization, Caliber advised

   Plaintiff in the privacy notices attached to the complaint that it would share information regarding




                                                    18
Case 9:21-cv-80929-DMM Document 24 Entered on FLSD Docket 06/30/2021 Page 19 of 19




   Plaintiff’s loan to its servicing vendors for business purposes, including maintenance of Plaintiff’s

   account. ECF No. 1-3, pp. 3, 6. Furthermore, Plaintiff agreed in the Note that in the event of a

   default, Caliber was entitled to pursue the loss mitigation efforts alleged in the complaint. See Ex.

   3, ¶¶ 18(A); 22. Accordingly, the notice-and-cure provision of Plaintiff’s mortgage applies to his

   FDCPA claim. Because Plaintiff failed to provide Caliber with notice of the alleged violation and

   a reasonable opportunity to cure the violation, the action should be dismissed.

                                         IV.    CONCLUSION

          For these reasons, Caliber asks the Court to dismiss Plaintiff’s complaint in its entirety with

   prejudice.

   DATED this 30th day of June 2021                      Respectfully submitted,

                                                         By: /s/ Dale A. Evans Jr.
                                                         Dale A. Evans Jr.
                                                         Florida Bar Number 98496
                                                         R. Keith Ustler
                                                         Florida Bar Number 103584
                                                         LOCKE LORD LLP
                                                         777 South Flagler Drive, Suite 215-East
                                                         West Palm Beach, FL 33401
                                                         Telephone: 561-833-7700
                                                         Facsimile: 561-655-8719
                                                         dale.evans@lockelord.com
                                                         keith.ustler@lockelord.com

                                                         Robert T. Mowrey
                                                         Pro Hac Vice
                                                         rmowrey@lockelord.com
                                                         Christopher M. Boeck
                                                         Pro Hac Vice
                                                         cboeck@lockelord.com
                                                         LOCKE LORD LLP
                                                         2200 Ross Avenue, Suite 2800
                                                         Dallas, Texas 75201
                                                         Telephone: 214-740-8000
                                                         Facsimile: 214-740-8800

                                                         Counsel for defendant Caliber Home Loans,
                                                         Inc.


                                                    19
   92465912
